Name: Council Regulation (EEC) No 750/81 of 16 March 1981 amending Regulation (EEC) No 2778/75 laying down rules for calculating the levy and the sluice-gate price for poultrymeat and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 81 Official Journal of the European Communities No L 80/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 750/81 of 16 March 1981 amending Regulation (EEC) No 2778/75 laying down rules for calculating the levy and the sluice-gate price for poultrymeat and Regulation (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, costs, indicates the need to establish the components of calculation as follows :  processing coefficient, used for calculating the levy : 1 : 2-338 for slaughtered turkeys, plucked and drawn, without heads and feet, but with necks, hearts, livers and gizzards, known as '80 % turkeys', and 1 : 2-562 for slaughtered turkeys, plucked and drawn without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys',  processing coefficient, used for calculating the sluice-gate price : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ^), as last amended by the 1979 Act of Accession, and in particular Article 4 (3) and Article 7 (5) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poultrymeat (2), as last amended by Regulation (EEC) No 2299/77 (3), fixed in particular for slaughtered ducks, geese and turkeys :  the quantities of feed grain required for produc ­ tion in the Community and in third countries of one kilogram of slaughtered poultry,  the standard amount representing other feeding costs and the overhead costs of production and marketing of one kilogram of slaughtered poultry ; Whereas these components were fixed for turkeys without regard to different commercial presentations ; whereas the trade trends show the necessity of intro ­ ducing two different commercial presentations ; whereas it is therefore necessary to fix, for these two presentations, the components for calculating the levy and the sluice-gate price ; Whereas the examination of the available data concerning the technical performance and general 1 : 2-275 for 80 % turkeys, 1 : 2-493 for 73 % turkeys,  standard amount : 1-1875 ECU per kilogram for 80 % turkeys, 1-3013 ECU per kilogram for 73 % turkeys, Whereas, for certain species, in particular ducks, geese and turkeys, an increase in the general costs is noted which has not been compensated for by an improve ­ ment in the conditions of production and marketing ; whereas, for this reason, it is appropriate to adjust the standard amounts for these products ; (i) OJ No L 282, 1 . 11 . 1975, p . 77 . 0 OJ No L 282, 1 . 11 . 1975, p . 84. P) OJ No L 271 , 22. 10 . 1977, p . 1 . Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2777/75 is set out No L 80/2 Official Journal of the European Communities 26. 3 . 81 Article 2 Annex II to Regulation (EEC) No 2778/75 is hereby replaced by Annex II to this Regulation . in the Common Customs Tariff annexed to Regula ­ tion (EEC) No 950/68 (J ), as last amended by Regula ­ tion (EEC) No 3000/80 (2) ; Whereas, at the same time, it ,is convenient to indicate in ECU the standard amounts which are still expressed in units of account in Annex II of Regula ­ tion (EEC) No 2778/75, Article 3 The entries under subheading 02.02 A IV of the Common Customs Tariff annexed to Regulation (EEC) No 950/68 are hereby amended in accordance with Annex III to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 Article 4 Annex I to Regulation (EEC) No 2778/75 is hereby replaced by Annex I to this Regulation . This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 March 1981 . For the Council The President G. BRAKS O OJ No L 172, 22. 7. 1968, p. 1 . (2) OJ No L 315, 24. 11 . 1980, p . 1 . 26. 3 . 81 Official Journal of the European Communities No L 80/3 ANNEX I CCT heading No Description Quantityin kg Composition 1 2 3 4 01.05 Live poultry, that is to guinea fowls : say, fowls, ducks, geese, turkeys and A. Of a weight not exceeding 185 g : I. Turkeys cr geese 0-830 each maize barley oats 60 % 30 % 10 % II . Other poultry 0-392 each maize barley oats 60 % 30 % 10 % 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls : a) 83 % chickens 1-925 maize 80 % barley 20 % b) 70 % chickens 2-189 maize 80 % barley 20 % c) 65 % chickens 2-385 maize 80 % barley 20 % II . Ducks : a) 85 % ducks 2-853 maize 60 % barley oats 30 % 10 % b) 70 % ducks 3-464 maize barley oats 60 % 30 % 10 % c) 63 % ducks 3-849 maize barley oats 60 % 30 % 10 % III . Geese : a) 82 % geese 3-122 maize barley oats 60 % 30 % 10 % b) 75 % geese 3-413 maize barley oats 60 % 30 % 10 % IV. Turkeys : a) 80 % turkeys 2-338 maize barley oats 60 % 30 % 10 % b) 73 % turkeys - 2-562 maize barley oats 60 % 30 % 10 % V. Guinea fowls 3-808 maize barley oats 60 % 30 % 10 % No L 80/4 Official Journal of the European Communities 26. 3 . 81 ANNEX II CCT Standard heading Description Quantity Composition amount No in ECU 1 2 3 4 5 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g I. Turkeys or geese 0-830 maize 60 % 0-7254 each barley 30 % oats 10 % II . Other poultry 0-392 maize 60 % 0-1751 each barley 30 % oats 10 % 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls a) 83 % chickens 1-684 maize 80 % 0-7337 barley 20 % b) 70 % chickens ,1-915 maize 80 % 0-8342 barley 20 % c) 65 % chickens 2-087 maize 80 % 0-9089 barley 20 % II . Ducks : a) 85 % ducks 2-647 maize 60 % 0-8042 barley 30 % oats 10 % b) 70 % ducks 3-214 maize 60 % 0-9766 barley 30 % oats 10 % c) 63 % ducks 3-571 maize 60 % 1-0851 barley 30 % oats 10 % III . Geese : a) 82 % geese 3-049 maize 60 % 1-2780 barley 30 % oats 10 % b) 75 % geese 3-333 maize 60 % 1-1555 barley 30 % oats 10 % IV. Turkeys : a) 80 % turkeys 2-275 maize 60 % 1-1875 barley 30 % oats 10 % b) 73 % turkeys 2-493 maize 60 % 1-3013 barley 30 % oats 10 % V. Guinea fowls 3-410 maize 60 % 1-3729 barley 30 % oats 10 % 26 . 3 . 81 Official Journal of the European Communities No L 80/5 ANNEX III Rate of duty CCT heading No Description Autonomous% or levy (L) Conventional % 1 2 3 4 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : IV. Turkeys : (a) Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' (b) Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys' 18 (L) 18 (L) 